IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
                                       No. 06-60910
                                                                           September 12, 2007

                                                                        Charles R. Fulbruge III
BUD OWEN WILLIAMS                                                               Clerk

                                                  Plaintiff-Appellant
v.

CITY OF FAYETTE; ROGERS KING, in his individual capacity

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:05-CV-34


Before REAVLEY, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
       Having reviewed the briefs and pertinent parts of the record, and
essentially for the reasons stated by the district court, the judgment is
AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.